Order entered May 28, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00248-CV

                            CONNIE MARIE MACINNES, Appellant

                                                 V.

                             DEBORAH BUTTS, ET AL., Appellees

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC1203784I

                                             ORDER
          In this Court’s April 17, 2014 order, we ordered Sheretta Martin, Official Court Reporter

for the 162nd Judicial District Court of Dallas County, Texas, to file by May 1, 2014 either the

reporter’s record or written verification that no hearings were recorded or that appellant has not

requested the record. When the Court did not receive any response, the Court, on May 6, 2014,

again ordered Sheretta Martin to file by May 14, 2014, either the reporter’s record or written

verification that no hearings were recorded or that appellant has not requested the reporter’s

record.

          On May 8, 2014, appellant provided this Court with a copy of the notice she sent to

Sheretta Martin. In her notice, appellant listed three hearings by date and the non-jury trial. On

May 13, 2014, Sheretta Martin filed a letter with this Court stating “Although I have had
correspondence from [appellant], the correspondence is not a Request for Reporter’s Record as

set out by TRAP 34.6, it is requesting legal advice.”

       We conclude appellant’s correspondence to Sheretta Martin is a sufficient request for the

reporter’s record. Accordingly, we ORDER Sheretta Martin to file ON OR BEFORE JUNE 6,

2014, the reporter’s record from the following hearings:

       1.      hearing held on April 23, 2014;

       2.      hearing held on a motion to reconsider on January 6, 2014;

       3.      final disposition hearing held on October 11, 2013; and

       4.      non-jury trial held on August 12, 2013.

We CAUTION Sheretta Martin that failure to comply with this order may result in an

order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to The Honorable Phyllis Lister Brown, Judge of the 162nd Judicial District Court

of Dallas County, Texas, and Sheretta Martin and by first-class mail to all parties.




                                                        /s/   ADA BROWN
                                                              JUSTICE